Citation Nr: 1111208	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  06-34 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1. Entitlement to service connection for a respiratory disorder, to include asthma and COPD.

2. Entitlement to service connection for a back disorder, to include degenerative arthritis.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney at law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to January 1954.  He is the recipient of the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  This appeal was denied by the Board in a November 2008 decision, which the Veteran appealed to the Court of Appeals for Veterans Claims (Court).  In December 2009, the parties filed a Joint Motion for Remand, which was granted by Order of the Court in January 2010.  In June 2010, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development, and it now returns to the Board for appellate review. 

In January 2007, the Veteran and his spouse testified at a personal hearing before a Decision Review Officer (DRO), sitting at the RO.  A transcript of the hearing is associated with the claims file.

The Veteran also filed timely appeals with the denial of a compensable rating for a service-connected scar of the right wrist and the denial of service connection for a scar on the nose.  However, in January 2007, the Veteran withdrew his appeal with regard to these issues; therefore, they are not before the Board at this time.

The Board notes that the Veteran's December 2005 claim included a claim for service connection for breathing problems.  The Board observes that the RO framed this issue as an attempt to reopen the Veteran's claim for service connection for asthma.  However, the March 2006 rating decision reflects that the Veteran's diagnoses of asthma and COPD were both considered by the RO in its adjudication.  Therefore, the Board determines that recharacterizing the issue to be a claim to reopen a claim for service connection for a respiratory disorder, to include asthma and COPD, is not prejudicial to the Veteran. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. A respiratory disorder was not present in service, or shown to be causally or etiologically related to any disease, injury, or incident in service.  

2. A back disorder, to include degenerative arthritis, was not present in service, manifested within one year of the Veteran's discharge from service, or shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSIONS OF LAW

1. A respiratory disorder was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

2. A back disorder, to include degenerative arthritis, was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stegall Considerations

The Board observes that this case was remanded by the Board in June 2010.  The Court has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the remand was to achieve further development of the claim, namely to obtain outstanding VA treatment records and schedule VA examinations.  A review of the post remand record shows that VA treatment records dated through July 2010 are now in the claims file and that VA examinations were performed in August 2010.  Therefore, the Board determines that the RO/AMC substantially complied with the Board's orders in the June 2010 remand, and that the Board may now proceed with adjudication of the claims.

II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA must inform a claimant about the information and evidence not of record that is necessary to substantiate the claims, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable AOJ decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was provided with a VCAA notification letter in January 2006, prior to the initial unfavorable AOJ decision issued in May 2006.  

The Board observes that the pre-adjudicatory VCAA notice informed the Veteran of the type of evidence necessary to establish service connection, how VA would assist him in developing his claims, and his and VA's obligations in providing such evidence for consideration.  Additionally, a March 2006 letter advised him of the evidence necessary to substantiate disability ratings and effective dates.  Therefore, the Board finds that the Veteran was provided with all necessary notice under VCAA prior to the initial adjudication of his claims. 

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing him with a VA examination.  The Veteran's service treatment records, VA medical records, private medical records, and the reports of August 2000, April 2007, and August 2010 VA examinations were reviewed by both the AOJ and the Board in connection with adjudication of his claim.  The Board notes that the Veteran authorized release of records from Dr. Bloomendahl; however, a request for these records yielded the response that the records were unavailable and the physician was deceased.  Therefore, the Board determines that these private treatment records are unavailable.  The Veteran has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claims.

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  First, the Board observes that neither the August 2000 nor April 2007 VA examination was specifically relevant to the service connection claims, and that neither examiner offered etiological opinions.  Thus, these examinations are adequate only to the extent they support a current disability diagnosis.  

As for the August 2010 VA examination, the examiner reviewed the claims file, noting relevant documents in service treatment records and post-service treatment evidence, documented the Veteran subjective complaints and medical history, and examined the Veteran.  He then provided opinions that were supported by a rationale based on all the available evidence.  There is nothing to suggest that the examiner's opinions are not sufficiently grounded in the facts of the case or that he reached arbitrary conclusions.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159 (c)(4).  

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claims without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claims.

III. Analysis

The Veteran has advanced the following contentions: 

* He fell into an oil pit while in service, could not change his clothes for three weeks, and the lengthy exposure to the fumes resulted in a current respiratory disorder.

* He sustained a back injury while working KP in Fort Hood, Texas leading to his current back disorder.

Thus, in accord with these contentions, he argues that service connection is warranted for a respiratory disorder and a back disorder.
Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Connecting the disability to service may be accomplished through statutory presumption or through affirmative evidence that shows inception or aggravation during service, or that otherwise indicates a direct relationship between service and the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing them are intended to allow service connection for certain diseases when the evidence might otherwise not indicate service connection is warranted.  See 38 C.F.R. § 3.303(d).  Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
 
However, presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  38 C.F.R. § 3.303(d).  Direct service connection may be granted for disease or disability diagnosed in service; or, if diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Id.    

A finding of direct service connection requires medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method of establishing the second and/or third Caluza element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage, 10 Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).

The Veteran's service treatment records contain no reference to any respiratory disorder or to an incident in service involving oil fumes or an oil pit.  However, the Veteran is competent to describe such an event.  Service treatment records do reflect complaints with respect to the Veteran's back.  In July 1952, he was seen twice for complaints of back pain.  The second reference specifically states that the pain started after heavy lifting.  There are no other complaints, treatment, or diagnosis with regard to the back in service, to include the January 1954 service separation examination. 

Post-service treatment records show respiratory diagnoses of asthma, bronchitis, COPD, and allergic sinusitis.  However, within the appeal period, the only respiratory disorder diagnosed is COPD.  An April 1999 treatment note diagnosed degenerative idiopathic spondylohypertrophy syndrome (DISH), and this diagnosis is consistent with subsequent treatment records, and at the August 2010 VA examination.  

However, although the criteria of a current disability and in-service event, incident, or injury are met in this case, the preponderance of the competent evidence is against a relationship between the two with respect to both claims.  First, the Board notes that even though the Veteran's claimed back disorder has a degenerative component, there is no diagnosis of degenerative arthritis within one year of separation in January 1954.  Therefore, service connection on a presumptive basis for arthritis of the back is not warranted.  See 38 C.F.R. § 3.309 (2010).

With regard to direct service connection, the Board observes that the earliest diagnosis related to a respiratory disorder is dated in June 1980, when the Veteran was treated for asthma.  The Board acknowledges that the Veteran reported problems with his back in a February 1954 statement, but the first post-service diagnosis is dated in April 1999.  Further, no back disability was considered in the grant of nonservice-connected pension in July 1989, and no back disability was shown in relation to his August 1993 application for service-connected benefits related to the back.  The lapse in time between service and the first complaints and diagnoses weighs against the Veteran's claim.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc). 

The Veteran was afforded VA respiratory and orthopedic examinations in August 2010.  The respiratory examination yielded a diagnosis of COPD with an asthmatic type component.  The examiner stated that a review of Up-To-Date medical literature indicated that breathing fumes and inhaling hydrocarbons can cause chest discomfort and depression of the central nervous system, but that there was no indication that this exposure would cause a chronic disability, such as COPD, emphysema, or asthma.  Therefore, he concluded that the Veteran's COPD was not related to his described in-service oil exposure.  

The Board acknowledges the attorney's argument that the VA examiner failed to identify the cause of the Veteran's COPD if it was not the claimed oil exposure.  However, it is not incumbent upon VA to demonstrate the cause or etiology of a claimed service-connected disability, but merely to ascertain whether the claimed disability is at least not likely as not caused by or related to service.  See Nieves-Rodriguez, 22 Vet. App. 295, 302 (2008) (defining the elements for consideration in determining the adequacy of medical opinions).  The mere absence of an opinion as to the more likely cause by an examiner does not dictate that military service is a likely cause.         

With respect to the Veteran's back claim, the examiner stated that DISH is a disorder of unknown etiology and that the Veteran's complaints of back pain in service were less likely than not the first manifestations of DISH and that the fall in service was less likely than not the cause of the disorder.  In support of this opinion, the examiner again cited to the Up-To-Date medical literature review.

The Board acknowledges the statements of the Veteran and his spouse with regard to the longevity of his respiratory symptoms.  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran and his spouse are competent to state that the Veteran has symptoms of a respiratory disorder; however, they are not competent to diagnose this disorder or assess etiology.  The record shows that the Veteran has suffered from not only COPD, but also asthma, bronchitis, and sinusitis.  The earliest recorded diagnosis of any respiratory disorder is dated in June 1980 when the Veteran was diagnosed with asthma.  Sinusitis and bronchitis have also been periodically diagnosed.  During the appeal period, only COPD is noted as a current medical problem.  Thus, even though treatment evidence reflects that the Veteran has had respiratory symptoms since at least June 1980, the fact that his symptoms have warranted varying diagnoses over the years demonstrates that specialized medical knowledge is necessary to properly diagnose the disorder.  Further, since the Veteran's contentions are contrary to the documented medical literature, it is apparent that he, as well as his spouse, lacks the requisite knowledge to address the question of etiology. 

Similarly, with respect to the Veteran's back disorder, his statements as to etiology do not comprehend the well-documented diagnosis of DISH or the nature of that disorder.  Thus, lay statements are also not competent evidence to determine diagnosis and etiology with respect to the Veteran's back disorder claim.  

Service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson, 12 Vet. App. at 253.  Here, although the first two criteria are met, the third criterion of a medical nexus is not.  Therefore, service connection for a respiratory disorder and back disorder is not warranted.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as reflected by the above discussion, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a respiratory disorder and a back disorder.  Therefore, his claims must be denied.


ORDER

Service connection for a respiratory disorder, to include asthma and COPD, is denied.

Service connection for a back disorder, to include degenerative arthritis, is denied. 



_____________________________________________
ROBERT E. SULLIVAN
Chief Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


